Citation Nr: 1453698	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for heat stroke with chronic headaches, to include as secondary to service-connected eye condition. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty form April 1980 to July 1983.

These matters come before the Board of Veterans' Appeals on appeal from an April 2011 rating decision that denied an increased rating for a left eye disability and service connection for bilateral hearing loss, for tinnitus, and for heat stroke with chronic headaches.  The Veteran disagreed with the determination as to the three service connection claims as well as the increased rating for a left eye disability and the RO issued a statement of the case in April 2012.  As the Veteran specifically indicated in his substantive appeal that he was only appealing the three service connection issues, the increased rating matter is not before the Board.

In December 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the remand portion of the decision below and is remanded to the AOJ.



FINDINGS OF FACT

1.  At a December 2013 hearing, the Veteran withdrew his appeal as to entitlement to service connection for heat stroke with chronic headaches, to include as secondary to service-connected eye condition.

2.  Tinnitus was incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the Veteran's appeal of entitlement to service connection for heat stroke with chronic headaches, to include as secondary to service-connected eye condition.  See 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heat stroke with chronic headaches, to include as secondary to service-connected eye condition 

At the December 2013 hearing, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for heat stroke with chronic headaches, to include as secondary to service-connected eye condition.  When the request was made, the Board had not yet issued a decision.  Withdrawal of a substantive appeal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2014).  Moreover, under 38 U.S.C.A. § 7105(b)(5) (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Because the appeal has been withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed, and a dismissal of the pending appeal is appropriate. Id.  Accordingly, the Board will not take action on the appeal of entitlement to service connection for heat stroke with chronic headaches, to include as secondary to service-connected eye condition, and the Veteran's appeal as to that issue will be dismissed.

Tinnitus

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2014), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran.  Accordingly, the Board will proceed to a decision.

Analysis

The Veteran contends that he acquired tinnitus as a result of acoustic trauma in the infantry, specifically exposure to the noise of grenade simulators and rockets.  See Veteran's May 2012 Form 9 appeal.  He testified that percussion grenades were often dropped near him and other soldiers as a practical joke.  He asserts that his tinnitus began in service as a consequence of excessive noise exposure.  He maintains that the tinnitus has been present since service.  

Generally, service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  See U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records reflect no finding or complaint of ringing in the Veteran's ears, and tinnitus was not noted at the time of the Veteran's separation in 1983.  In his hearing testimony, however, the Veteran described his perception of a culture in which an infantryman did not go see a doctor because of ringing in the ears.  

The Veteran has been diagnosed with tinnitus.  See December 2010 VA examination report.  The VA examiner opined that the Veteran's tinnitus is less likely as not the result of military noise exposure.  The rationale for the opinion was the Veteran's supposed report to the examiner that the tinnitus began only in 2008.

As an initial matter, it is reasonable for VA to concede exposure to military noise by virtue of the Veteran's occupation in the infantry.  Further, the Veteran is competent to testify as to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran has clarified that he first experienced ringing in his ears during active service and that he has continued to experience such ringing up to the present.  The Boards also considers credible the Veteran's explanation that he did not, in fact, tell the VA examiner that the tinnitus began only two years ago and that the examiner took his remark out of context.  See July 2011 notice of disagreement. 

The Board finds that the evidence of record supporting the Veteran's claim is at least as probative as the negative VA examination opinion. The Veteran's credible statements and hearing testimony indicate that the Veteran's tinnitus is the result of disease or injury incurred in service.  Considering the above, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303 (2014).  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014).
 

ORDER

The appeal of entitlement to service connection for heat stroke with chronic headaches, to include as secondary to service-connected eye condition is dismissed.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss.

The Veteran was afforded a VA examination in December 2010 in connection with his claim for service connection for hearing loss.  The examiner diagnosed the Veteran as having a current bilateral hearing loss.  The examiner also conceded noise exposure during service.  Having determined that the Veteran's separation examination from service in April 1983 showed hearing within normal limits in the frequencies of 500, 1000, 2000, and 4000 Hz, the examiner opined that the Veteran's bilateral hearing loss disability was less likely as not related to military noise exposure.  In January 2012, the examiner added an addendum to her report, stating that the Veteran's enlistment and separation examinations showed no STS in either ear.

The absence of in-service evidence of a hearing disability is not always fatal to a service-connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A grant of service connection for hearing loss may be based on a current hearing-loss disability meeting the requirements of 38 C.F.R. § 3.385, acoustic trauma due to significant noise exposure in service, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A May 1981 service treatment record documents mild hearing loss in the left ear and a moderate high-frequency loss in the right ear.  The results of audiological examinations of March 1980 and May 1981 also showed a shift of +15 in the left ear at the levels of 1000 Hz and 3000 Hz.  The clinician marked "yes" in the box for noting a "significant threshold shift."

The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the December 2010 examination report to be inadequate because the examiner based her negative nexus opinion on the fact of "normal hearing at separation" from service and "no significant threshold shift from induction to separation."  The examiner failed to evaluate whether the Veteran's hearing loss is etiologically related to his military service, including his noise exposure and documented in-service hearing loss.  In light of the facts of current disability, noise exposure during service, and service treatment records documenting a significant threshold shift during service, the Board finds that a clarifying medical opinion is needed to determine the nature and etiology of the Veteran's diagnosed bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service, including his credible report of noise exposure.  In providing the opinion, the examiner should explain the significance of a threshold shift, or lack thereof, during service.

The examiner's attention is directed to a May 1981 service treatment record which documents mild hearing loss in the left ear and a moderate high-frequency loss in the right ear.  In addition, the results of audiological examinations of March 1980 and May 1981 showed a shift of +15 in the left ear at the levels of 1000 Hz and 3000 Hz.  The clinician marked "yes" in the box for noting a "significant threshold shift."

For all conclusions reached, the examiner must provide a complete rationale and a discussion of the facts and medical principles involved.  The examiner should evaluate whether there is a current hearing loss disability and a medically sound basis for attributing that disability to significant noise exposure during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 
 
In formulating the medical opinion, the term "at least as likely as not" does not mean "within the realm of possibility" but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
 
2. Readjudicate the Veteran's bilateral hearing loss disability claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


